Mb. Justice Wole
delivered the opinion of the court.
This was a prosecution for forgery. The case was called for trial on May 20, 1920. At the moment of the trial the ■defendant asked that the case be postponed because his lawyer-had not appeared and because the defendant had not been able to prepare his defense by reason of his being a prisoner and being cited only the day before for the trial. The court denied the petition and went on with the trial.
The defendant then, 'by a motion for a new trial, raised the same question, but neither in the original motion nor in the motion for a new trial is there any explanation why the lawyer did not appear. The said lawyer made no affidavit of any kind and there is some indication in the record that in the preparation of the motion for a new trial the defendant was assisted by counsel.
In any event, the question of continuance, unless the defendant shows certain legal prerequisites, is a matter within' the sound discretion of the court, some of the principles of which we have discussed in the case of the People v. Román, 18 P. R. R. 217.
Not finding that the defendant put himself either within the legal situation of having a right to demand a continuance or has shown any abuse of discretion, the judgment must be

Affirmed.

Chief Justice Hernandez and Justices Del Toro, Aldrey and Hutchison concurred.